                                          Case 5:21-cv-02155-LHK Document 29 Filed 04/30/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BENJAMIN HEWITT, et al.,                            Case No. 21-cv-02155-LHK (SVK)
                                   8                    Plaintiffs,
                                                                                             DISCOVERY ORDER FOLLOWING
                                   9              v.                                         APRIL 29, 2021 DISCOVERY
                                                                                             CONFERENCE
                                  10     GOOGLE LLC,
                                  11                    Defendant.

                                  12          On April 29, 2021 the Parties participated in a discovery conference in the three related
Northern District of California
 United States District Court




                                  13   matters (Calhoun et al. v. Google LLC, Case No. 20-cv-5146-LHK; Brown et al. v. Google LLC,

                                  14   Case No. 20-cv-3664-LHK; and the above-entitled case). Even though this action is not yet at

                                  15   issue, the Parties are directed to participate in meet and confer efforts regarding the potential for a

                                  16   cross-use agreement as between all three actions. The Parties are further directed to identify

                                  17   discovery disputes, if any, by May 20, 2021 and to appear at the next discovery conference on

                                  18   May 26, 2021 at 1:30.

                                  19          SO ORDERED.

                                  20   Dated: April 30, 2021

                                  21

                                  22
                                                                                                      SUSAN VAN KEULEN
                                  23                                                                  United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27

                                  28
